Title: To John Adams from William Temple Franklin, 11 January 1781
From: Franklin, William Temple
To: Adams, John



Dear Sir
Passy Jan 11. 1781

The Letter your Excellency honour’d me with dated the 7th. of last Month, I duly received. The Pleasures of Amsterdam must be sad indeed, when you wish for the Gout as a Remedy for your Ennui: If I may judge from the Sufferings of my poor Grand father, I fancy you would prefer the Malady to the Cure.
Capt. Bell and Capt. Josiah are arrived at L’Orient, from Philada. a small Vessel likewise is arrived at Bordeaux, from Baltimore. I make no doubt, you have received Dispatches by these Vessels, and will be acquainted with the Situation of our Affairs to the Time of their Departure. I cannot however refrain inclosing two Extracts; one of a Gazette, the other of a hand Bill, which came by the Vessel from Baltimore: The Intelligence contained in them, of a French Fleet being arriv’d in Georgia, is not, I think, probable. But you are better able to judge, what degree of Confidence in Merits.
As your Excellency is likely to have a great deal to do with Bills of Exchange, I take the Liberty to send you the Form of a Bill Book, which I have made use of for three Years past for the Loan-Office Interest Bills, and have found it not only extreamly convenient, but very useful in preventing the paying more than once, the same Bill; which would often happen were it not for this Register, as there is hardly a Day passes, but what the Seconds and Thirds of Bills are presented for Acceptance, when the Firsts have already been paid.
Each Particularity of a Bill, ought to be enter’d in the Book, under their respective Titles: This done, the Leaf on which they are enter’d ought to be paged, and each Line number’d. Then you have a separate Book, which you call your Alphabet, were you enter alphabetically, the Name of the Person in whose Favour each Bill is drawn, and you write after it, the Page and Line, were such a Bill is to be found. I suppose, for Example John Smith P.1. l 15. or when there are several Bills in favour of the same Person l 15. 16. 17. 18 &ca. Whenever a Bill is presented for Acceptation; in order to find out whether it has not already been paid (that is to say, one of the Sett) the first thing to be done, is, to look into your Alphabet for the Persons Name in whose Favour the Bill is drawn, when you have found it, you see the Page and line of every Bill in favour of that Person which has already been accepted: then you compare the newly presented Bill, with those in your Book, and if you find that it is the 2d. or 3d. of a Bill already enter’d, you reject it; if on the contrary you find none of the Sett have before been presented, then you accept it, and enter it in the Bill Book, and put the Page and Line to the Name in the Alphabet.
I have perhaps been more particular than was necessary on this Subject, but knowing from Experience how indispensable it is to be very attentive in Affairs of this Nature, I preferr’d being Clear to being Concise.
Please to make my affectionate Compliments to Mr. Thaxter and the young Gentlemen, and believe me, with great Respect & Esteem, Your Excellency’s most obedient, and most humble Servant

W. T. Franklin



Permit me to request your Exy. to present my respectful Compliments to Mr. Searle. I am much flatter’d by his kind Remembrance of me, in his Letter to my Grand father.

